          Case MDL No. 2989 Document 287 Filed 04/13/21 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: JANUARY 2021 SHORT SQUEEZE
TRADING LITIGATION                                                                       MDL No. 2989



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −2)



On April 1, 2021, the Panel transferred 35 civil action(s) to the United States District Court for the
Southern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2021). Since that time, no additional action(s) have been
transferred to the Southern District of Florida. With the consent of that court, all such actions have
been assigned to the Honorable Cecilia M. Altonaga.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Florida and assigned to
Judge Altonaga.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Florida for the reasons stated in the order of April 1, 2021, and, with the consent
of that court, assigned to the Honorable Cecilia M. Altonaga.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Florida. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


     Apr 13, 2021
                                                       John W. Nichols
                                                       Clerk of the Panel
        Case MDL No. 2989 Document 287 Filed 04/13/21 Page 2 of 2




IN RE: JANUARY 2021 SHORT SQUEEZE
TRADING LITIGATION                                                         MDL No. 2989



                   SCHEDULE CTO−2 − TAG−ALONG ACTIONS



 DIST       DIV.     C.A.NO.      CASE CAPTION


NEW YORK SOUTHERN

  NYS        1       21−02566     Kadin v. Robinhood Financial LLC et al
